TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00103-CV


Chris Pearson, Appellant


v.


Visual Innovations Co., Inc., Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 03-1143-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant Chris Pearson filed this interlocutory appeal complaining of the trial court's
granting of a temporary injunction.  On September 22, appellee Visual Innovations Co., Inc. filed
a motion to dismiss this appeal as moot, pointing out that a permanent injunction had been granted
in the underlying cause.  Pearson has filed a motion seeking to consolidate this appeal with Cause
Number 03-04-00563-CV, his appeal from the final judgment in the underlying cause.  However,
as stated by the supreme court, "[i]f, while on the appeal of the granting or denying of the temporary
injunction, the trial court renders final judgment, the case on appeal becomes moot," and the proper
action is for the court of appeals to dismiss the interlocutory appeal.  Isuani v. Manske-Sheffield
Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991).  Therefore, we grant Visual Innovation's 
motion and dismiss the cause as moot.


					__________________________________________
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed as Moot
Filed:   October 21, 2004